— In a proceeding pursuant to CPLR article 78 to set aside the sale of a tax lien and to cancel the tax deed issued pursuant thereto, (1) the appeal by Shirley Stone is from a *531judgment of the Supreme Court, Nassau County (Levitt, J.), entered May 14, 1984, which, inter alia, granted the petition and set aside the sale of the tax lien and directed the cancellation of the tax deed, and (2) the cross appeal by the petitioner is from so much of the same judgment as directed the respondent treasurer of Nassau County, inter alia, to receive from her the sum necessary to redeed the tax lien.
Judgment reversed, on the law, without costs or disbursements, petition dismissed on the merits, and sale of the tax lien and tax deed reinstated. (See, Matter of Socci v Stone, 120 AD2d 531.) Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur..